Citation Nr: 0122301	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  01-06 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 40 percent for 
chronic low back strain on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from February 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations in August 1998 and February 2001 
by the Boston, Massachusetts, Regional Office (RO).  

The Board notes that the veteran has appealed the initial 
rating assigned for the service-connected surgery residuals 
for low back pain following the grant of service connection 
for that condition.  In light of the distinction noted by the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Board 
has recharacterized the issue as one involving the propriety 
of the initial evaluation assigned.  


FINDINGS OF FACT

1.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects that 
the veteran engaged in combat with the enemy.

2.  The veteran's account of an in-service traumatic stressor 
has not been corroborated by the evidence of record and his 
claim that it occurred is not credible.

3.  The veteran does not have PTSD caused by any event that 
occurred during his active military service.






CONCLUSION OF LAW

Post traumatic stress disorder was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.304(f) (2000), as in effect 
prior to and on March 7, 1997; 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include no complaints 
of or treatment for any psychiatric disorder, and the 
veteran's separation examination report shows no psychiatric 
abnormality.  The veteran's DD 214 shows that he received the 
National Defense Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal, and the Navy Unit Commendation.

The post-service evidence of record dated from December 1997 
to March 1998 shows that in February the veteran was treated 
for anxiety symptoms and heroin use.  The examiner prescribed 
medication for the anxiety and discussed the possibility of 
an outpatient methadone detoxification with the veteran.  
These records were also significant for diagnoses of 
prolonged PTSD, opioid-type dependence and alcohol 
dependence.  

In March 1998, the veteran filed a claim of entitlement to 
service connection for PTSD.  At that time the RO sent the 
veteran a development letter, requesting service records, 
service medical records and treatment records from the VA 
outpatient treatment clinic in Boston.

During VA examination in June 1998 the examiner noted the 
veteran served in the U.S. Navy and spent a year in Vietnam 
from 1966 to 1967.  The veteran stated that his military 
occupational specialty was that of communication technician 
but that his main job was as a perimeter guard for the Naval 
Support Activity Facility at the DaNang Air Base.  During 
that period of time the veteran was in a watchtower and 
receiving sniper fire when his friend in the next watchtower 
had his head blown off.  The veteran reported that he was 
quite disturbed about this and was unable to get this thought 
out of his mind.  He stated that he felt untrained and 
unprepared to go to Vietnam.  The veteran stated that he 
"reconstituted" and tried to work around his Vietnam 
problems and repressed them.  He developed a problem with 
opiate type drugs, particularly Percocet secondary to a back 
injury, and used them to self-medicate.  The veteran reported 
that his Vietnam experiences did not come back to him until 8 
years ago when his daughter was in a play set in the 60s and 
the actors portraying protestors.  The veteran stated that he 
had to leave the play and had been disturbed by intrusive 
thoughts and recollections since.  

On examination the veteran was extremely nervous and his legs 
and arms were tremulous.  He walked somewhat hunched over 
secondary to his back injury.  The veteran stated that he 
could not get thoughts of Vietnam out of his head.  He stated 
that he could not relax or sit still and had to move around 
constantly or drive somewhere.  There have been no remissions 
and the symptoms were daily.  The veteran had some impairment 
in communication in that he becomes quite agitated and tended 
to talk loudly and sweat profusely.  He had no hallucinations 
and impulse control was intact.  He was able to maintain his 
personal hygiene and other basic activities.  He was oriented 
to person, place and time and showed no evidence of memory 
loss.  Rate and flow of speech was pressured and loud.  The 
veteran reported constant general anxiety but denied panic 
attacks.  He was moderately depressed and felt hopeless about 
the future.  He had some suicidal ideation but no plan and no 
history.  He had sleep impairment due to nightmares regarding 
his Vietnam experience, particularly dead bodies and the dead 
body of his friend.  The clinical diagnosis was PTSD with 
depressive features.  The examiner concluded the veteran had 
recurrent and intrusive nightmares and thoughts regarding 
Vietnam.  He also had many avoidant symptoms and was forced 
to leave group therapy because he could not tolerate group 
discussion about Vietnam.  He has not seen a physician and 
was not on any medication.  The veteran had marked social and 
occupational impairment secondary to his psychological 
disorder with a global assessment functioning (GAF) scale 
score of 50.  

The veteran provided additional information regarding his 
claimed stressor in a statement received by the RO in June 
1998.  The veteran stated that he joined the Navy in 1965 and 
was trained as a communication technician and seaman.  In 
April of 1966 he was sent for two weeks of small arms 
training at Camp Pendleton.  He stated that he arrived in 
Vietnam in May 1966 and was assigned line duty in Da Nang.  
In July 1966 he was on line duty in a watchtower with best 
friend [redacted] in the tower next to him.  He stated 
that they took sniper fire for several minutes and when it 
stopped he yelled out to his friend.  When there was no 
answer he ran over to the tower and climbed up in it and 
found his friend lying there with "half his skull gone."  
After that incident he stated that he was "scared to death 
every single moment" that he was in Vietnam.  

In December 1999, the RO sent the veteran a PTSD development 
letter, requesting dates, times, unit assignment, and a 
description of the in-service stressor the veteran claimed to 
have experienced, as well as the complete name of the 
serviceman killed.  

In a statement dated in January 2000 the veteran related 
additional details regarding the friend who was killed in 
service.  On this occasion he stated that on February 11, 
1967 in Quang Nam while preparing to go on line duty [redacted] 
[redacted] was shot in the chest as he stood next to him.  

Of record are printouts from two websites, the Vietnam 
Casualties Database and the Virtual Wall, which show that on 
February 11, 1967 [redacted] died as a result of a 
non-hostile accidental homicide in Quang Nam.  

Analysis

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

The record reflects that in VA letters dated in March 1998, 
April 1998, December 1999, and February 2000, the veteran and 
his representative were specifically notified of the 
information and evidence that the VA would obtain, and the 
information and evidence that the veteran was expected to 
provide in support of his claim for PTSD.  The August 1998 
rating decision, the October 1998 statement of the case, and 
the February 2001 supplemental statement of the case, 
addressed the law and the evidentiary shortcomings of the 
veteran's claim.  Moreover, the RO has made reasonable 
efforts to obtain all relevant evidence identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical and personnel records, post-service 
medical records (including private and VA examination, 
hospital, and outpatient treatment reports), a print-out from 
the Vietnam Casualties Database, and statements made by the 
veteran and his representative in support of this claim.  He 
has not alluded to any other evidence not of record and, 
indeed, the Board is unable to identify any such evidence.  
Thus, the veteran has received the notice and the assistance 
contemplated by law.  Adjudication of this appeal, without 
remand to the RO for initial consideration under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Thus, the 
claim of entitlement to service connection for PTSD is ready 
to be reviewed on the merits.

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999.  See 64 Fed. Reg. 32807-32808 (June 
18, 1999), now codified at 38 C.F.R. § 3.304(f) (1999).  That 
amendment implemented the Cohen decision, which held that 38 
C.F.R. § 3.304(f), did not adequately reflect the law 
expressed in the governing statute, 38 U.S.C.A. § 1154(b).  
The effective date of the amendment is March, 7, 1997, the 
date the Cohen decision was issued.  

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2000).  Under the new regulations, service 
connection for PTSD requires: (1) medical evidence diagnosing 
PTSD, (2) medical evidence establishing a link between 
current symptoms and an inservice stressor, and (3) credible 
supporting evidence that the claimed inservice stressor 
occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 1999).

Also the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126. See 61 Fed. Reg. 52695-52702 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) took 
judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is this: the criteria have 
changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen v. Brown, 10 Vet. App. at 
153 (Nebeker, Chief Judge, concurring by way of synopsis).

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123, quoting Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board concludes that 
service connection for PTSD is not warranted under either the 
new or old regulation.  In rendering this conclusion, the 
Board notes that the substance of the previous 38 C.F.R. 
§ 3.304(f) has not been significantly altered.  Under the new 
regulation, the three requirements remain essentially 
unchanged.  It still requires medical evidence of a current 
diagnosis, a medical link between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2000).  Therefore, because the general 
requirements of the regulation have not been substantively 
changed, the Board finds that the veteran was not prejudiced 
by not being notified of the change in the regulation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory" i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89.  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non- combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

The veteran is not shown to have received any awards or 
decorations for valor, combat experience or combat injuries 
or to have other evidence even suggesting that he had actual 
combat with the enemy.  The DD 214 shows no certificates or 
awards denoting participation in combat.  Where the veteran 
did not serve in combat or the stressor is not related to 
combat, the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence, which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  38 U.S.C.A. 1154(b) (West 1991); 38 C.F.R. 
3.304(d) (2000); West v. Brown, 7 Vet. App. 70 (1994).  Thus, 
it is necessary to address the matter of whether there is 
sufficient corroboration of the claimed stressor in this 
case.

The Board acknowledges that there is within the evidentiary 
record a current, clear diagnosis of PTSD and medical 
evidence of a causal nexus between the veteran's claimed 
inservice stressor and the current PTSD.  The remaining 
requirement to establish entitlement to service connection 
for PTSD is credible supporting evidence that the claimed 
inservice stressor actually occurred. 

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of: "interest, bias, inconsistent statements, or, to 
a certain extent, bad character."  For documentary evidence: 
"A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."  The United 
States Court of Appeals for the Federal Circuit has further 
held that the Board, and by extension VA adjudicators, have 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

During his 1998 VA examination the veteran claimed that he 
was in DaNang when he witnessed the death of a friend.  He 
stated that in July 1966 they were both positioned in 
separate watchtowers and were receiving sniper fire when his 
friend's head was blown off.  At that time the veteran did 
not provide the name of the serviceman killed, but later 
identified him as [redacted].  However, in a statement 
dated in January 2000 the veteran indicated that in February 
1967 in Quang Nam [redacted] was shot in the chest as he 
stood next to him.  

The veteran's accounts of [redacted]'s death are 
inconsistent as both accounts cannot be true.  Also it is 
unlikely that any failure of memory resulted in two instances 
of reporting that [redacted] died in July 1966 from a head 
wound from sniper fire while in a watchtower in DaNang, and 
another account of him dying in February 1967 from a chest 
wound while standing next to the veteran in Quang Nam.  The 
Board determines that taken together the versions are 
evidence that the veteran is not credible.  With each 
recounting, the veteran provides a different recollection of 
events.  This record shows a disturbing pattern of 
inconsistency such that no rational fact finder could place 
any faith in the veteran's accounts.  

Based on the above examples, the veteran is either an 
extremely poor historian, which would merit reduced probative 
value being placed on his allegations, or he was fabricating 
his alleged stressors which would merit no probative value 
being placed on his allegations of in-service stressors.  The 
veteran has shown a consistent pattern of misrepresentation 
of facts that renders his statements incredible as to any 
specific fact or otherwise corroborated by objective 
evidence.  

Of further significance is the fact that [redacted]'s 
death was reported by the veteran to have occurred as a 
result of wounds received during sniper fire.  However, 
information received by the RO regarding the cause of death 
and other facts differs from the veteran's reported stressor 
in one significant respect.  Printouts from two websites 
confirm that a [redacted] did die, but it was from a 
nonhostile, accidental homicide.  Therefore, the Board 
declines to accept this as verification of the veteran seeing 
a fellow serviceman killed.  The accounts of this stressor 
are not credible because the documentary record as to the 
nature of the event contradicts the veteran's description.  

As for the medical evidence of record indicating a diagnosis 
of PTSD, the Board has the duty to assess the credibility and 
weight to be given to the evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App 614 
(1992).  The Board finds that the medical evidence favoring 
the veteran's claim was based primarily on the history 
provided by the veteran, and that history has been found to 
be unreliable.  When a medical opinion relies at least 
partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Likewise, medical statements, which accept 
a veteran's reports as credible and relate his PTSD to events 
experienced in service do no constitute the requisite 
credible evidence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  

The reasonable doubt doctrine is not applicable in this case 
as the evidence is not evenly balanced.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.102).  Accordingly, the Board concludes that 
PTSD was not incurred in or aggravated by service.  The 
appeal is denied.


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.


REMAND

The veteran contends that his service-connected back 
disability is more disabling than the current 40 percent 
rating reflects. 

He is currently in receipt of the maximum schedular 
evaluation under Diagnostic Code 5292 for severe limitation 
of motion of the lumbar spine.  Pursuant to Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1997), when a veteran is 
receiving the maximum rating available for limitation of 
motion, remand is not appropriate in order to consider 
functional loss due to pain and 38 C.F.R. §§ 4.40, 4.45.  
Forty percent is also the maximum evaluation for severe 
lumbosacral strain.  Thus, any failure of the June 1998 VA 
examiner to fully describe such functional loss does not 
mandate a remand for such information. 

The only applicable basis for an increased schedular rating 
for the back disability at issue is under the provisions of 
Diagnostic Code 5293.  What is unclear at this point, is 
whether the veteran presently suffers from intervertebral 
disc syndrome, associated with the service-connected lumbar 
spine disability.  If intervertebral disc syndrome is 
present, a higher schedular evaluation would be available 
under the provisions of Diagnostic Code 5293 and the 
provisions of 38 C.F.R. §§ 4.40, 4.45 would be applicable to 
an evaluation under that diagnostic code.  See 63 Fed. Reg. 
31,262, VAOPGCPREC 36-97 (1998).

A review of the record reveals that although the veteran 
underwent VA orthopedic examination in June 1998, the report 
of that examination is incomplete.  There were no 
interpretations of the X-rays and CT scan of the lumbar 
spine.  The record reflects a July 1998 CT scan report showed 
disc bulge at L2-3 and mild narrowing of the central canal 
and lateral recesses.  There was moderate neural foraminal 
narrowing bilaterally, left more than right.  At the L3-4 
level there was moderate diffuse bulging with bony ridging.  
Vacuum phenomenon was noted.  There was moderate to severe 
central canal stenosis with moderate narrowing of the lateral 
recesses and mild neural foraminal narrowing.  Moderate facet 
arthropathy was also noted.  At L4-5 there was broad-based 
diffuse bulging identified with air in the epidural space.  
Bony ridging was identified with mild central canal stenosis. 

It is unclear whether the veteran's service-connected low 
back disability is manifested by or has resulted in 
neurological impairment such that a rating under the 
diagnostic code for intervertebral disc syndrome is 
warranted.  The Board is not free to exercise its own 
judgment as to the extent to which neurological involvement 
contributes to the veteran's service-connected disability and 
is precluded, in fact, from exercising an opinion on any 
medical matter.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
In order to consider all disabling manifestations of the 
service-connected back disorder, the Board finds that VA 
examination is required prior to appellate disposition.

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  

Prior to arranging for the veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, to 
particularly include those from VA facilities or any other 
governmental entity.  In this regard, the Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain outstanding pertinent 
medical records from any other source(s) or facility(ies) 
identified by the veteran.

Additionally, in adjudicating the claim for a higher 
evaluation, the RO must consider whether "staged ratings," 
(i.e., assignment of different ratings for different periods 
of time based on the facts found) pursuant to the Fenderson 
decision, cited above, is appropriate.

Finally, the Board observes that during the VA PTSD 
examination of June 1998, the veteran reported that he was 
unemployable, and that he has not been able to work for past 
two years.  Notably, while the PTSD examiner concluded that 
the veteran has marked social and industrial impairment 
secondary to a psychological disorder, the veteran, during 
the separate VA spine examination (also conducted in June 
1998), further reported that he has been unable to continue 
his business of operating a furniture store.  Thus, the 
veteran's statements made during the VA spine examination 
indicate an inability to work due to his service-connected 
chronic low back strain.  Therefore, such a factor affecting 
the veteran's employment status reasonably raises the issues 
of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and a total disability rating based on 
individual unemployability (TDIU) under 38 C.F.R. § 4.16(b), 
in connection with the appeal of the initial 40 percent 
rating for his service-connected chronic low back strain.  61 
Fed. Reg. 66749, VAOPGCPREC 6-96, slip op. at 15 (1996).  See 
also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, 
these matter are referred to the RO for appropriate action.

In this context, the record discloses that, in March 2001, 
the RO attempted to contact the veteran's former employer in 
order to obtain information relative to his employment status 
and background.  However, in April 2001, the correspondence 
mailed to the identified employer was returned to the RO by 
the United States Postal Service, because the "forward 
expired."  Thus, the veteran should be afforded an 
opportunity to either provide the current/new address of the 
identified employer to the RO, in order to assist the RO in 
making a follow-up attempt to obtain relevant employment 
evidence; or submit the records and/ or information the RO 
was unable to obtain.  In any event, the veteran is hereby 
notified that he is ultimately responsible for providing such 
evidence.  

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000 (signed into law, during the pendency, 
in November 2000).  However, the actions identified herein do 
not relieve the RO of the responsibility to ensure that the 
Act has fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the Act.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified.  The veteran 
is also free to submit any pertinent 
medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

2.  The RO should obtain from the veteran 
a full educational, vocational and 
occupational history, to include periods 
of unemployment or less than full time 
employment.  Specifically, the RO should 
obtain from the veteran information 
concerning his business/ employment in 
operating a furniture store, as well as 
the circumstances surrounding his 
termination of that employment in 1996 or 
1997.  With respect to employment 
records, particularly those relating to 
lost time, sick leave, and/or the factors 
that led to the veteran's termination, 
the RO should also request that the 
veteran furnish the names and addresses 
of all private and government (i.e., 
Federal, State, and local) employers for 
whom he has worked, and that he provide 
the approximates dates of employment, the 
income earned during each identified 
employment period, any time lost, sick 
leave used, and factors that led to the 
veteran's job termination as relevant to 
each identified employer.  The RO should 
also request that the veteran provide the 
current/new address for "Comfort 
Store," in light of the fact that the 
RO's March 29, 2001, letter was returned 
by the United States Postal Service.  

3.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records, which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
employment-personnel, or any other 
records indicated by the veteran, it 
should follow the proper procedures as 
set forth in the Veterans Claims 
Assistance Act and the implementing 
regulations at 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, to determine the current 
manifestations and severity of his 
service-connected chronic low back 
strain.  All indicated studies should be 
performed, to include X-rays and range of 
motion studies (the latter expressed in 
degrees with normal ranges provided for 
comparison purposes), and all 
manifestations of current disability 
should be described in detail.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
physician designated to examine the 
veteran. 

The examiner should express an opinion as 
to whether it is at least as likely as 
not that the service-connected chronic 
low back strain, is manifested by or has 
resulted in neurological impairment.  The 
examiner should also specifically comment 
upon the presence and, if present, the 
extent of nerve impairment.  It is 
essential that the examiner discuss the 
presence or absence of symptoms 
compatible with sciatic neuropathy (and 
whether these symptoms are persistent), 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk and provide a 
clear description of any other 
neurological findings appropriate to the 
site of any diseased discs and the degree 
of relief that the veteran has from these 
symptoms. 

The examiner should also indicate the 
range of motion of the lumbar spine 
performed without pain and the range of 
motion accompanied by pain.  The examiner 
should indicate to the extent possible 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, or 
incoordination associated with the lumbar 
spine.  In addition, the examiner should 
indicate to the extent possible whether, 
and to what extent, the veteran 
experiences functional loss due to pain, 
functional loss during flare-ups, or 
functional loss with repeated use of the 
lumbar spine.  If possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion.

On the basis of both current examination 
findings and a thorough review of all 
records in the claims file, the examiners 
should express an opinion regarding the 
overall degree of physical impairment 
resulting from the veteran's service-
connected chronic low back strain and the 
effect of the low back disorder on his 
ability to work.  In expressing this 
opinion, the examiner should also comment 
on the following:  Notwithstanding any 
nonservice-connected psychological 
disability, does the veteran's chronic 
low back strain alone render him 
unemployable?  Notwithstanding any 
nonservice-connected psychological 
disability, does the veteran's chronic 
low back strain alone cause marked 
interference with the veteran's 
employment?  

The examiner should not render a final 
opinion until after receipt and review of 
all test results.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act and the 
implementing regulations is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in the 
implementing regulations at 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

8.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should adjudicate the claim for a 
higher evaluation for service-connected 
chronic low back strain in light of all 
pertinent evidence and legal authority, 
to include that cited to herein.  The 
RO's adjudication of the claim should 
include explicit consideration of whether 
"staged rating" of the veteran's 
disability, consistent with the Fenderson 
case, cited to above, is warranted.  The 
rating determination should also include 
consideration of the provisions of 
38 C.F.R. §§ 3.321(b)(1) and 4.16(a)-(b), 
in light of the additional evidence 
associated with the claims file.  If the 
veteran fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

9.  If the claim remaining on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 



